Potts, J.
I concur in advising that the rule to show-cause why the verdict in this case should not be set aside, be made absolute. Campbell contracted with the Morris and Essex Railroad Company, to carry him from Newark to Morristown by the first afternoon train on the 18th February last. Flo got into the cars and rode as far as Mill-ville, where he left the train. That act was an abandonment of the contract on his part. He got into the next train at Millville for Morristown, and refusing to pay the regular fare from that place to Morristown, the defendant, who was the agent of the company, put him out of the cars, using no more force than was necessary. This he had a right to do; and the verdict finding- him guilty of an assault and battery on Campbell for so doing, was wrong.